DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2021, 01/07/2021 and 01/14/2021 was filed after the mailing date of the Notice of Allowance on 12/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s Amendment filed on 09/28/2020 regarding claims 1-19 is fully considered. Of the above claims, claim 1 has been canceled, and claims 2, 4, 5, 12, 13, 16 and 17 have been amended; claims 18 and 19 have been newly added.
Allowable Subject Matter
Claims 2-19 allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 2-19 is the inclusion of the limitations of a set of printing-fluid cartridges that include a housing comprising: a lower case defining therein a storage chamber configured to store printing fluid, the lower case including outer walls that define the storage chamber; and an upper cover in engagement with the lower case, the upper cover being positioned upward relative to the storage chamber and having an upper surface facing upward in the attached posture, wherein outer surfaces of the outer walls of the lower case and the upper surface of the upper cover define an outer profile of the housing; a supply portion provided at the lower case and having a liquid passage extending in the depthwise direction to be in communication with the storage chamber; an electrical interface supported by the upper cover and facing upward in the attached posture; and a protrusion provided at the upper cover, the protrusion extending in the depthwise direction in the attached posture, the protrusion being positioned opposite the supply portion with respect to the storage chamber in the height direction in the attached posture, the set of printing-fluid cartridges comprising: a first printing-fluid cartridge storing printing fluid of a first type; and a second printing-fluid cartridge storing printing fluid of a second type different from the first type, wherein the protrusion of the first printing-fluid cartridge and the protrusion of the second printing-fluid cartridge are positioned offset from each other in the widthwise direction..  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





16 January 2021
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853